Name: Council Regulation (EEC) No 2885/92 of 28 September 1992 relating to the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period 20 July 1991 to 19 July 1994
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10. 92 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2885/92 of 28 September 1992 relating to the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European . Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period 20 July 1991 to 19 July 1994 Whereas it is in the Community s interest to approve the said Protocol, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros signed in Brussels on 20 July 1988 (2), the two Contrac ­ ting Parties held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the first Protocol to the Agreement ; Whereas, as a result of those negotiations, a new Protocol defining the fishing opportunities and financial contribu ­ tion provided for in the abovementioned Agreement for the period from 20 July 1991 to 19 July 1994 was initialled on 16 July 1991 ; HAS ADOPTED THIS REGULATION : Article 1 The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off the Comoros for the period 20 July 1991 to 19 July 1994 is hereby approved on behalf of the Community. The text of the Protocol is attached hereto . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1992. For the Council The President N. LAMONT (') OJ No C 150, 15 . 6. 1992, p. 360. (2) OJ No L 137, 2. 6. 1988 , p. 18 .